Citation Nr: 1612502	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-27 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee osteoarthritis for the period prior to September 9, 2009; rating higher than 30 percent for status post total left knee arthroplasty (previously rated as left knee osteoarthritis) for the period from November 1, 2010 to October 23, 2015; and a rating higher than 60 percent thereafter.

2.  Entitlement to an initial rating higher than 10 percent for right knee osteoarthritis for the period prior to September 9, 2009; a rating higher than 30 percent for status post total right knee arthroplasty (previously rated as right knee osteoarthritis) for the period from November 1, 2010 to October 23, 2015; and a rating higher than 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty for 20 years, including verified periods of service from August 1963 to July 1966 and from June 1975 to December 1985.  During this time, the Veteran was awarded several medals and decorations for valor and combat, such as the Bronze Star Medal with oak leaf cluster and "V" device, Vietnam Cross of Gallantry with Palm, Army Commendation Medal with "V" device, Combat Infantry, and Purple Heart.  He was also awarded several badges for his service as a parachutist.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral knee osteoarthritis, hypertension, and bilateral hearing loss, and denied service connection for degenerative joint disease of the lower extremities (not including the knees), left hip injury, prostate condition, and diabetes.  The Veteran filed a notice of disagreement with regard to the initial ratings for bilateral knee osteoarthritis, hypertension, and bilateral hearing loss in March 2008.  See VBMS Notice of Disagreement 3/31/09.  The RO issued a statement of the case on these issues in June 2010.  See VBMS Statement of the Case 6/22/10.  The Veteran perfected his appeal with regard to the bilateral knee disabilities only by submitting a July 2010 VA Form 9.  See VBMS VA 9 Appeal to Board of Appeals 7/19/10.

During the pendency of this appeal, the Veteran underwent bilateral total knee replacement surgery on September 9, 2009.

In a May 2012 rating decision, the Veteran was awarded service connection for status post total left knee arthroplasty and status post total left knee arthroplasty.  See VBMS Rating Decision - Narrative 5/31/12.  For each knee he was assigned a 100 percent rating from September 9, 2009, the date of his knee replacement surgery, to October 31, 2010, and a 30 percent rating thereafter.

In September 2015, the Board remanded this case for further development.

In a November 2015 rating decision, the Veteran's ratings for status post left knee arthroplasty and status post right knee arthroplasty were increased to 60 percent effective October 23, 2015.  See VBMS Rating Decision - Narrative 11/25/15.


FINDINGS OF FACT

1.  Prior to September 9, 2009, the Veteran's bilateral knee osteoarthritis was characterized by pain, crepitus, noncompensable limitation of motion, and arthritis confirmed by x-rays.

2.  From November 1, 2010 to October 23, 2015, the Veteran's status post total left knee arthroplasty and status post total right knee arthroplasty were characterized by increasing difficulty standing, walking, sitting, and arising from a seated position.

3.  As of October 23, 2015, the Veteran's status post total left knee arthroplasty and status post total right knee arthroplasty were characterized by chronic residuals consisting of severe painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for left knee osteoarthritis prior to September 9, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DC) 5010, 5260, 5261 (2015).

2.  The criteria for an initial rating higher than 30 percent for status post total left knee arthroplasty from November 1, 2010 to October 23, 2015; and higher than 60 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5055 (2015).

3.  The criteria for an initial rating higher than 10 percent for right knee osteoarthritis prior to September 9, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DC) 5010, 5260, 5261 (2015).

4.  The criteria for an initial rating higher than 30 percent for status post total right knee arthroplasty from November 1, 2010 to October 23, 2015; and higher than 60 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2015 remand, VA associated additional private treatment records and an additional VA treatment record with the claims folder and issued a November 2015 supplemental statement of the case (SSOC).  Thus VA has complied with the September 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Initial Ratings - Bilateral Knees

The Veteran was originally granted service connection for left knee osteoarthritis and right knee osteoarthritis in a January 2009 rating decision.  See VBMS Rating Decision - Narrative 1/28/09.  At that time, these disabilities were each rated 10 percent effective July 23, 2008.

In a May 2012 rating decision, the Veteran was awarded service connection for status post total left knee arthroplasty and status post total right knee arthroplasty.  See VBMS Rating Decision - Narrative 5/31/12.  He was assigned a 100 percent rating from September 9, 2009, the date of his bilateral knee replacement surgery, to October 31, 2010, and a 30 percent rating for each knee thereafter.

In a November 2015 rating decision, the Veteran's ratings for status post left knee arthroplasty and status post right knee arthroplasty were increased to 60 percent effective October 23, 2015.  See VBMS Rating Decision - Narrative 11/25/15.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).   In this case, the rating is currently staged to reflect changes in symptoms, including bilateral knee replacement surgery.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Under Diagnostic Code 5010, traumatic arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based or x-ray findings.  If limitation of motion of the affected joint is not compensable, a 10 percent rating is applicable for noncompensable limitation of motion confirmed by findings such as swelling, muscle spasm, or painful motion.  See 38 C.F.R. § 4.71a, DC 5003, 5010.

Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension).  If the criteria for a compensable rating under both these diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Under DC 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 dictates that extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, DC 5261.

The normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Additionally, separate evaluations may be assigned for separate symptoms, such as instability. See VAOPGCPREC 23-97 (July 1, 1997).  In some cases, separate ratings for both limitation of flexion and extension are permitted as well.  See VAOPGCPREC 9-2004.

DC 5257 provides criteria for evaluating knee disabilities based on recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  A slight disability warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5257.  A moderate disability warrants a 20 percent evaluation.  Id.  A severe disability warrants a 30 percent evaluation.  Id.

Under DC 5055, the Veteran is entitled to a 100 percent rating for one year following knee replacement surgery with implantation of prosthesis.  38 C.F.R. § 4.71a, DC 5055.  This period has already been awarded to the Veteran for each knee as concurrent 100 percent ratings ending October 31, 2010.  After this period, the Veteran's knee symptoms are to be rated based on residuals, with a 30 percent rating being the minimum.  See id.  A 60 percent rating is available for chronic residuals consisting of severe painful motion or weakness.  See id.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  See id.

DC 5256 provides criteria for evaluating ankyloses of the knee.  38 C.F.R. § 4.71a.  Favorable ankyloses in full extension or in slight flexion between zero and 10 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 5256.  Ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation.  Id.  Ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent evaluation.  Id.  Extremely unfavorable ankyloses in flexion at an angle of 45 degrees or more warrants a 60 percent evaluation.  Id.  

DC 5262 provides criteria for evaluating impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  Malunion of the tibia and fibula with marked knee of ankle disability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 5262.  Nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent evaluation.  Id.

Both knees have been awarded total (100 percent) ratings from September 9, 2009, to October 31, 2010.  The Board does not disturb these ratings, which are the maximum rating available.  Thus, his symptoms during this period are irrelevant to the current consideration and will not be discussed below.

Prior to September 9, 2009

In later letters, the Veteran's private physician, Dr. F.A., reported noticing a significant change in the Veteran's gait years earlier (approximately 2007).  See VBMS Medical Treatment Record - Non-Government Facility 10/19/15.  The Veteran's range of motion was less than half that of normal and he had marked audible and palpable crepitance in both knees.  He does not further clarify or quantify that limitation of motion and so the Board cannot determine if that limitation is to his flexion, extension, or a combination of both.  He advised the Veteran to undergo total knee arthroplasties due to his progressively decreasing motion causing increased ambulatory dysfunction.  See also VBMS Medical Treatment Record - Government Facility 8/18/10.  

In October 2008, the Veteran underwent a VA examination in conjunction with his original service connection claims.  See VBMS VA Examination 10/8/08.  At that time the Veteran was retired.  He stated that on an average day he had approximately a 3/10 pain at rest that would flare up to 10/10 daily.  Neither knee was consistently worse than the other as each were sometimes the more severe.  When pain was severe, it would radiate up to his hips and down into his legs.  He tried to exercise, but even swimming was painful.  This examiner noted that the Veteran walked slowly and had difficulty getting in and out of a chair.  He was unable to squat or to walk on his toes and heels due to a knee pain.  His range of motion for both knees was 5 to 110 degrees.  Both knees were stable to varus and valgus stress.  He had good strength in both quadriceps.  Pressure both medially and laterally about the joint lines of the right knee cause some tenderness.  There was some tenderness both medially and laterally about the left knee with stress.  There was some slight crepitus in the left knee.  Arthritis of both knees was confirmed by x-rays.

In a May 2009 letter, the Veteran's private physician, Dr. R.E.M., recommended that the Veteran undergo total knee replacement for both knees.  See VBMS Medical Treatment Record - Non-Government Facility 1/31/09, pg. 1.  Treatment records showed bilateral genu varum and tender palpable osteophytes.  The Veteran had bone on bone in the patellofemoral compartment and palpable lateral osteophytes in the medial compartment.  He had a 2+ effusion.  His knees were stable anteriorly, posteriorly, varus and valgus.  He has normal pulses, warmth, color, and sensations.  See VBMS Medical Treatment Record - Non-Government Facility 1/31/09, pg. 3.  He had degenerative joint disease of the bilateral knees that was confirmed by x-rays.  The Veteran had more than occasional incapacitating exacerbations.  The night before, the Veteran had stumbled and fell due to his arthritis, bruising his shin.  His knee pain dictated limitations to his activities of daily living.  See VBMS Medical Treatment Record - Non-Government Facility 1/31/09, pg. 5.

An August 2009 VA treatment record notes the Veteran's complaints of bilateral knee pain and his frustration due to inability to complete projects because of his knee pain.  See VVA CAPRI 5/24/12, pg. 35.

Based on the above, the Veteran's bilateral knee symptoms during the period prior to his September 9, 2009, surgery included pain, crepitus, limitation of motion, and arthritis confirmed by x-rays.  As such, he is entitled to a minimum rating of 10 percent for each knee under DC 5010.  38 C.F.R. § 4.71.  The question then becomes whether the Veteran is entitled to a higher rating for either knee based on a compensable level of limitation of motion.  To the extent that this limitation of motion was quantified in the record, it is described as limitation of extension to 5 and limitation of flexion to 110 degrees.  This limitation of flexion is insufficient to warrant compensable ratings for either knee under DC 5260.  38 C.F.R. § 4.71a.  Likewise, this of extension is insufficient to warrant compensable ratings for either knee under DC 5261.  38 C.F.R. § 4.71a.  As such, a rating higher than the current 10 percent is not warranted for either knee.  In so finding, the Board has considered additionally functional limitation due to factors such as pain and weakness, but such factors have not resulted in a compensable level of impairment in this case, for the time period in question.

The record does not show recurrent subluxation or lateral instability for either knee during this period.  As such, separate ratings under DC 5257 are not warranted.  38 C.F.R. § 4.71a.

From November 1, 2010 to October 23, 2015

There is scant medical evidence following the expiration of the Veteran's year of total ratings after knee replacement surgery until October 2015.  A September 2011 telephone encounter note shows that the Veteran refused to make an appointment with VA and was instead seeing his private physician.  See VBMS CAPRI 10/8/15.

In an October 2015 letter, the Veteran's private physician, Dr. F.A., stated that now that the Veteran was more than six years post-surgery he was again noticing increasing difficulty in standing, ambulating, sitting, and arising from the seated position.  See VBMS Medical Treatment Record - Non-Government Facility 10/19/15.

In an October 2015 letter, the Veteran noted that Dr. O.M.F. had diagnosed him with severe degenerative joint disease with arthritis.  The Board notes that Dr. O.M.F. performed a disability examination on the Veteran in June 2005, prior to his knee replacement surgeries and outside of the time period currently at issue.  See VBMS VA Examination 5/9/05.  The Veteran reported that these disabilities severely limited and impacted his daily activities.  Since bilateral knee replacement, the Veteran reported that he continued to experience daily pain.  He was unable to bend down to tie his shoes or wash his feet.  He could not get on his knees for any reason, could not squat, and could not get up off the floor.  He also stated that the pain medication caused him gastrointestinal issues.  He stated that his daily activities were severely limited as he had difficulty standing for any amount of time greater than 30 minutes.  See VBMS Correspondence 10/21/15.

For the period from November 1, 2010 to October 23, 2015, the Veteran has been assigned a 30 percent rating under DC 5055, which represents the minimum rating assignable for residuals following knee replacement surgery.  See 38 C.F.R. § 4.71a.  Dr. F.A. noted that the Veteran's symptoms had begun to worsen with increased difficulty walking, standing, sitting, and arising from a seated position.

Based upon the evidence in this case, the exact onset of the Veteran's current of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for a 60 percent rating is October 23, 2015, the date of his VA examination.  Prior to that time, the lack of medical records during this period prevents a showing that the Veteran's residuals of bilateral knee replacement surgery warrant more than the current 30 percent rating.

As of October 23, 2015

On October 23, 2015, the Veteran underwent another VA examination in conjunction with this claim.  See VBMS C&P Exam 10/28/15.  At that time he described functional loss as inability to stand for more than twenty or thirty minutes, inability to walk more than 50 to 70 feet, inability to kneel, and inability to squat.  Id. at 3.  His range of motion of the right knee was limited to 70 degrees flexion and zero degrees extension.  Id.  His range of motion of the left knee was limited to 60 degrees flexion and zero degrees extension.  Id. at 4.  For both knees, the limitation of motion itself did not contribute to functional loss.  Pain was noted on examination, but this did not result in or cause functional loss.  There was pain with extension, flexion, and weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the anterior knee area, bilaterally.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions for both knees without additional limitation of motion or functional loss.  The Veteran was not examined immediately after repetitive use over time.  Id. at 5.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  Both knees exhibited swelling.  Id. at 6.  Both knees had full muscle strength without atrophy.  Neither knee was ankylosed.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion in either knee.  Joint stability testing was performed and not joint instability was found for either knee.  The Veteran did not have recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran did not have a meniscus condition.  The Veteran underwent bilateral total knee replacement in 2009 and had chronic residuals consisting of painful motion or weakness on both sides.  These disabilities caused an antalgic gait assisted by a cane, which he used constantly.  He had surgical scars on both knees measuring 18cm x .1cm each.  Neither scar was tender to touch, painful, or unstable.  Id. at 10.  Neither knee had functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  These disabilities had functional impact in that the Veteran was unable to stand for more than twenty or thirty minutes, walk more than 50 to 70 feet, kneel, or squat.  

As of October 23, 2015, the Veteran's bilateral knees are each rated at 60 percent for status post total knee arthroplasty.  These ratings represent chronic residuals consisting of severe painful motion or weakness.  See 38 C.F.R. § 4.71a, DC 5055.  A higher rating of 100 percent is available for the one-year period following implantation of prosthesis.  Id.  In this case, those one-year periods were both from September 2009 to September 2010 and not within the current period.  Therefore, a higher rating under this diagnostic code is not warranted.

The Board also has considered whether a higher rating under another diagnostic code is available for the Veteran's knee symptoms, which included painful motion, weakness, and limitations to standing, walking, kneeling, and squatting.  In this regard, the Board finds no applicable rating criteria that would provide for a rating higher than the current 60 percent.  Notably, amputation of either leg to the knee would likewise warrant a 60 percent rating.  See 38 C.F.R. § 4.71a, DC 5162-5164.  As such, a rating higher than 60 percent for either knee is not warranted.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009), that TDIU is considered an element of initial ratings when raised by the record.  In this case, however, the issue of unemployability has not been raised.  The Veteran has been retired throughout this appeals period, but he has not indicated that his bilateral knee disabilities have left him unemployable.  The record shows that the Veteran's multiple orthopedic disabilities impede his ability to perform certain physical activities, but does not include any findings of unemployability.  Thus, the issue of entitlement to TDIU has not been raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


							(CONTINUED ON NEXT PAGE)

















ORDER

An initial rating higher than 10 percent for left knee osteoarthritis prior to September 9, 2009, is denied.

An initial rating higher than 30 percent for status post total left knee arthroplasty from November 1, 2010 to October 23, 2015, and higher than 60 percent as of October 23, 2015, is denied.

An initial rating higher than 10 percent for right knee osteoarthritis prior to September 9, 2009, is denied

An initial rating higher than 30 percent for status post total right knee arthroplasty from November 1, 2010 to October 23, 2015, and higher than 60 percent as of October 23, 2015, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


